                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: 6/30/2021

              -against-
                                                                     19 Cr. 678-2 (AT)

LATESHA MILLS,                                                            ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for June 30, 2021, at 2:00 p.m. shall take place in Courtroom
15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007. Courtroom
15D cannot accommodate more than 10 spectators. Any additional spectators shall view the
proceeding from Courtroom 20B, which has been designated as an overflow room.

       SO ORDERED.

Dated: June 30, 2021
       New York, New York
